Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 1-20 are allowed.
Priority
3.	Application 16/232,665 was filed on December 26th, 2018 and is a continuation of Application 16/113,091 which was filed on August 27th, 2018.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Gresalfi on December 1st, 2021.
THE APPLICATION HAS BEEN AMENDED AS DETAILED IN THE FOLLOWING PAGES:
Claim 1.  (currently amended)  A method for enhancing ATM security surveillance, comprising: 
receiving a first set of data from a monitoring sensor of a financial device[[;]], wherein: 
the first set of data includes data indicative of a surrounding environment of the 
financial device, and 
the monitoring sensor is one of a position sensor, a physical pressure sensor, a microphone, a camera, an ambient light sensor, an infrared sensor, a temperature sensor, a gas sensor, a conductivity sensor, and a location detection sensor; 

storing the template; 
generating a first analysis by analyzing a first portion of the received first set of data; 
determining a first likelihood factor that the analyzed first portion is associated with a security threat, wherein when the first likelihood factor is above a first threshold: 
generating a second analysis by analyzing a second portion of the received first set of data, and 
revising the first likelihood factor based on the second analysis; generating a first notice if the first likelihood factor exceeds a second threshold; updating the template with the first analysis and the first likelihood factor; receiving a second set of data from the financial device; and updating the template with the second set of data.

Claim 8.  (currently amended)  A system for enhancing ATM security surveillance, comprising:
a financial device comprising a monitoring sensor; wherein the monitoring sensor is one of a position sensor, a physical pressure sensor, a microphone, a camera, an ambient light sensor, an infrared sensor, a temperature sensor, a gas sensor, a conductivity sensor, and a location detection sensor;
one or more memory devices storing instructions; and
one or more processors configured to execute the instructions to perform operations comprising:
receiving a first set of data from the sensor of the financial device wherein the first set of data includes data indicative of a surrounding environment of the financial device;
generating a template for the financial device, the template comprising the received first set of data;
storing the template;
generating a first analysis by analyzing a first portion of the received first set of data;

generating a second analysis by analyzing a second portion of the received first set of data, and 
revising the first likelihood factor based on the second analysis; generating a notice if the first likelihood factor exceeds a second threshold; updating the template with the first analysis and the first likelihood factor; receiving a second set of data from the financial device; and updating the template with the second set of data.

Claim 15.  (currently amended)   A financial device for enhancing ATM security surveillance, comprising:
a monitoring sensor, wherein the sensor is one of a position sensor, a physical pressure sensor, a microphone, a camera, an ambient light sensor, an infrared sensor, a temperature sensor, a gas sensor, a conductivity sensor, and a location detection sensor;
one or more memory devices storing instructions; and
one or more processors configured to execute the instructions to perform operations comprising:
receiving a first set of data from a monitoring sensor indicative of a surrounding environment of the financial device;
generating a template for the financial device, the template comprising the received first set of data;
storing the template;
generating a first analysis by analyzing a first portion of the received first set of data;
determining a first likelihood factor that the analyzed first portion is associated with a security threat, wherein if the first likelihood factor is above a first threshold:
generating a second analysis by analyzing a second portion of the received first set of data, and
revising the first likelihood factor based on the second analysis; generating a first notice if the first likelihood factor exceeds a second threshold; updating the template .

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate is US Patent Application Number US2017/0352015 to Xu et al. and US Patent Publication US2015/0115027 to Carpenter et al. 
While Xu and Carpenter are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches receiving a data set from a monitoring sensor of a financial device, generating a template comprising the data set, storing the template, generating an analysis on the first data set, determining a likelihood of a physical security threat to the area surrounding the financial device, when the likelihood is above a set amount generating a second analysis another portion of the data set and revising the likelihood.  Further the present invention teaches generating a notice if the likelihood factor exceeds a second threshold, updating the template with the analysis and likelihood, receiving a second set of data and updating the template with the second set of data.
Examiner further notes that the claim limitations are directed to the improvements of an atm that are not routine, or conventional activities previously known to the pertinent industry and therefore qualify as significantly more than the judicial exception. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Number US2017/0352015 to Xu et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




December 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693